COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Frank


BRADFORD RAMEY INGRAM
                                           MEMORANDUM OPINION *
v.   Record No. 1966-98-2                      PER CURIAM
                                           SEPTEMBER 14, 1999
MELISSA ZURUN INGRAM


              FROM THE CIRCUIT COURT OF HENRICO COUNTY
                   Buford M. Parsons, Jr., Judge

           (Bradford Ingram, pro se, on briefs).

           (Darla J. Blatnik, on brief), for appellee.


     Bradford Ramey Ingram (father) appeals the final decree of

divorce entered by the circuit court on August 3, 1998.    The final

decree awarded Melissa Zurun Ingram (mother) a divorce on the

ground that the parties lived separate and apart without

interruption for more than one year; maintained the award to

mother of sole custody of the parties' daughter; denied father's

motion to change custody, visitation, and child support; and

granted mother's Motion For Show Cause Order following father's

failure to pay child support or his share of medical expenses.    On

appeal, father raises twenty-four assignments of error.    Upon

reviewing the record and briefs of the parties, we conclude that




     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
this appeal is without merit.   Accordingly, we summarily affirm

the decision of the trial court.    See Rule 5A:27.

          Under familiar principles we view [the]
          evidence and all reasonable inferences in
          the light most favorable to the prevailing
          party below. Where, as here, the court
          hears the evidence ore tenus, its finding is
          entitled to great weight and will not be
          disturbed on appeal unless plainly wrong or
          without evidence to support it.

Martin v. Pittsylvania County Dep't of Social Servs., 3 Va. App.

15, 20, 348 S.E.2d 13, 16 (1986).

          "The burden is on the party who alleges
          reversible error to show by the record that
          reversal is the remedy to which he is
          entitled." We are not the fact-finders and
          an appeal should not be resolved on the
          basis of our supposition that one set of
          facts is more probable than another.

Lutes v. Alexander, 14 Va. App. 1075, 1077, 421 S.E.2d 857, 859

(1992) (citations omitted).

     We address father's issues in the manner in which he

presented his arguments.

            Issues 1, 2, 7, 8, 10, 11, 12, 20 and 21

     "In all child custody cases . . . 'the best interests of

the child are paramount and form the lodestar for the guidance

of the court in determining the dispute.'"    Bailes v. Sours, 231

Va. 96, 99, 340 S.E.2d 824, 826 (1986) (citation omitted).

          The authority vested in a trial court to
          decide issues concerning the care, custody,
          support and maintenance of the minor
          children, the visitation rights of the
          non-custodial parent, and the extent to
          which those rights and responsibilities

                                - 2 -
          shall be apportioned between estranged
          parents is a matter of judicial discretion
          which courts must exercise with the welfare
          of the children as the paramount
          consideration.

Eichelberger v. Eichelberger, 2 Va. App. 409, 412, 345 S.E.2d

10, 11 (1986).

     Father contends that the trial court violated his

constitutional rights by failing to order joint custody as set

out in the parties' separation agreement.   That argument is

without merit.   Matters of child custody, like matters of child

support, may not be removed from the control of the trial court

by agreement of the parties.   "Code § 20-108 gives the divorce

court continuing jurisdiction to change or modify its decree

concerning the custody and maintenance of minor children, and a

contract between husband and wife cannot prevent the court from

exercising this power."   Featherstone v. Brooks, 220 Va. 443,

446, 258 S.E.2d 513, 515 (1979).   Accordingly, the trial court

did not err in refusing to order joint custody as set out in the

parties' agreement, in failing to receive unspecified testimony

concerning the parties' intent in making the agreement, in

refusing to order a jury trial on issues relating to the

agreement or in failing to construe provisions of the agreement.

     Father raises other constitutional challenges to the trial

court's custody decision and to its authority to grant mother a

divorce on the ground that the parties lived separate and apart.

These arguments were not raised before the trial court.    "The

                               - 3 -
Court of Appeals will not consider an argument on appeal which

was not presented to the trial court."     Ohree v. Commonwealth,

26 Va. App. 299, 308, 494 S.E.2d 484, 488 (1998).        See

Rule 5A:18.   Accordingly, Rule 5A:18 bars our consideration of

this question on appeal.    The record does not demonstrate good

cause for father's failure to raise these issues, nor

"affirmatively sho[w] that a miscarriage of justice has

occurred, not . . . merely . . . that a miscarriage might have

occurred" so as to warrant application of the "ends of justice"

provision.    Mounce v. Commonwealth, 4 Va. App. 433, 436, 357

S.E.2d 742, 744 (1987).    Therefore, the record does not reflect

any reason to invoke the good cause or ends of justice

exceptions to Rule 5A:18.

                               Issue 3

     Father contends that the trial court erred by failing to

grant his request for a continuance.     "Whether to grant or deny

a continuance of a trial is a matter that lies within the sound

discretion of a trial court, and its ruling will not be reversed

on appeal unless it is plainly wrong."     Cardwell v.

Commonwealth, 248 Va. 501, 508, 450 S.E.2d 146, 151 (1994).      The

first reason father offered in support of his request for a

continuance on the day of the hearing was that he received the

report on the parties' psychological examinations only that




                                - 4 -
morning.   The trial court denied a continuance on that ground,

noting that both parties received the report at the same time.

     Father then stated:

           [t]he second [reason for seeking a
           continuance] . . . would be also, uh, a,
           this one we may be able to take care of
           because Mr. Hough, who is conducting the
           psychological evaluation, is actually
           present. I didn't realized at the time that
           he would be present here today, but
           Ms. Blatnik contacted Mr. Hough while he was
           in the course of conducting the
           psychological evaluations, exchanged
           information with him, presented him with
           tape recordings and so forth and other
           information. Uh, I would like some
           opportunity to be able to inquire and
           investigate into that, as to the nature of
           the other recordings and so forth, and as to
           whether or not they may have played a part
           in that determination.

Father cross-examined Mr. Hough concerning the tapes and the

psychological report.   We find no indication that father

preserved any further objection to the presence of Mr. Hough at

trial.   We cannot say that the trial court abused its discretion

in denying father's request for a continuance. 1

                           Issues 4 and 18

     Father contends that the trial court erred in failing to

hear evidence concerning the parties' income and erred in



     1
       Father refers to his letter to the trial judge dated April
3, 1998. We note that, pursuant to the trial judge's
certification dated March 9, 1999, that letter is not part of
the record on appeal and, therefore, not available for our
review.


                                - 5 -
finding that he was voluntarily unemployed.    We find these

contentions to be without merit.

     In the September 30, 1997 pendente lite order, father was

ordered to pay $638 in monthly child support, based upon gross

monthly income of $2,500.   At the hearing on April 6, 1998, the

trial court received evidence on mother's Motion for Show Cause

Order for father's failure to pay any support after September

1997, and on father's motion to change support.   The trial court

indicated that it would consider evidence that father was

entitled to a modification in child support due to his

unemployment.

     Under Code § 20-108, a party seeking a reduction in child

support has the burden to prove by a preponderance of the

evidence a material change in circumstances justifying

modification of the support requirement.   See Yohay v. Ryan, 4

Va. App. 559, 566, 359 S.E.2d 320, 324 (1987).

          In discharging this burden, a father seeking
          a reduction in support payments must also
          make a full and clear disclosure about his
          ability to pay, and he must show his claimed
          lack of ability to pay is not due to his own
          voluntary act or because of his neglect. In
          other words, the father must establish that
          he is not "voluntarily unemployed or
          voluntarily under employed."

Antonelli v. Antonelli, 242 Va. 152, 154, 409 S.E.2d 117, 119

(1991) (citing Edwards v. Lowry, 232 Va. 110, 112-13, 348 S.E.2d

259, 261 (1986), and Code § 20-108.1(B)(3)).



                               - 6 -
     The evidence presented by the parties established that

father's last job was with Arnold Kent Publishing Company from

May to October 1997.   Father initially earned a salary of

$30,000.   The president, Robert F. Kent, testified that

salespeople like father received no salary, but were paid a

commission based upon a percentage of the advertising they sold.

Pursuant to this practice, father's salary was cut to $15,000 in

October 1997, then eliminated.    Kent testified that father could

have earned up to $90,000 annually and that father had the

ability to do the work, but that his work performance

deteriorated.   Kent also testified that he spoke to father about

his poor performance and work ethic before father left the

company in October 1997.   Father received unemployment for a

period of time.   However, Arnold Kent Publishing won an appeal

to the Virginia Employment Commission, based upon the

Commission's determination that father voluntarily left his

employment.     Father had no income at the time of the hearing

and had not held any employment since leaving Arnold Kent

Publishing.

     The evidence also indicated that father checked himself

into a hospital after leaving Arnold Kent Publishing in October

1997, but checked out one week later.    He denied being an

alcoholic, although he admitted that in the last fifteen months

there were "three or four" times "which normally have lasted no

more than a week or two" when he "[had] become very frustrated

                                 - 7 -
and [had] consumed large amounts of alcohol."    Father testified

that he told his current counselor that he consumed a

twelve-pack of beer a day, stating

           I think that I told her that there had been
           days that I had consumed a 12-pack. I would
           tell the Court that. I have no problem with
           that. There have been days I've consumed
           more than that.

Father also admitted that he paid no support for his daughter

since September 1997.

     The trial court found that father voluntarily left his

employment with Arnold Kent Publishing and that the current

amount of child support would continue.    Based upon the evidence

received at the hearing, we find no error in the trial court's

finding that father was voluntarily unemployed.    In addition,

while father alleged that mother's earnings were underreported

and that the child care costs were inflated, he introduced no

evidence supporting his allegations.   Therefore, we find no

error in the trial court's denial of father's motion to modify

support.

                          Issues 5 and 9

     Father contends that the trial court failed to consider the

statutory factors set out in Code § 20-124.3 and failed to

conduct a full hearing before ruling on custody.   We find no

merit in these contentions.   The trial court conducted a hearing

at which father presented evidence and argument, including his

allegations that mother physically abused him.    While father

                               - 8 -
contends that the trial judge indicated he would conduct a full

hearing later, it is clear from the record that the trial judge

clarified what issues were pending, decided those issues, and

referred the matter to the juvenile and domestic relations

district court for future proceedings.

     As the party seeking to change custody, father bore the

burden to prove a material change in circumstances warranting a

modification.    Based upon the evidence, including the trial

court's credibility determination, the trial court found no

evidence warranted a change in custody.     That finding is clearly

supported by the evidence.   The trial court's order indicates

that the trial court considered the statutory factors, and

father has not indicated with specificity which factors he

asserts were not considered.

                               Issue 6

     The trial court granted wife's motion for a divorce on the

alternative grounds set out in Code § 20-91(A)(9) that the

parties lived separate and apart without interruption for over

one year.   A trial court is "not compelled 'to give precedence

to one proven ground of divorce over another.'"     Williams v.

Williams, 14 Va. App. 217, 220, 415 S.E.2d 252, 253 (1992)

(citation omitted).   "It is well established that 'where dual or

multiple grounds for divorce exist, the trial judge can use his

sound discretion to select the grounds upon which he will grant

the divorce.'"    Id. (citation omitted).   Even if the evidence

                                - 9 -
established the alternative grounds father pleaded in his

cross-bill, the trial court was entitled to grant the divorce on

the proven ground that the parties lived separate and apart in

excess of one year.   We find no reversible error in the trial

court's decision to grant a no-fault divorce.

                              Issue 13

       Father contends that the trial court granted mother sole

custody based on the court's personal beliefs instead of the

law.   "It is well established that the trier of fact ascertains

a witness' credibility, determines the weight to be given to

their testimony, and has the discretion to accept or reject any

of the witness' testimony."    Street v. Street, 25 Va. App. 380,

387, 488 S.E.2d 665, 668 (1997) (en banc).    A decision on

whether to modify a child custody order is committed to the

sound discretion of the trial court.     See Wilson v. Wilson, 18

Va. App. 193, 195, 442 S.E.2d 694, 696 (1994).    The trial

court's determination of whether a change of circumstances

exists and its evaluation of the best interests of the child

will not be disturbed on appeal if the court's findings are

supported by credible evidence.    See Walker v. Fagg, 11 Va. App.

581, 586, 400 S.E.2d 208, 211 (1991).

       The trial court noted that joint custody was not

appropriate under the circumstances of this case, as the parents

were unable to cooperate.   Code § 20-124.2(b) provides that

"[t]he court shall assure minor children of frequent and

                               - 10 -
continuing contact with both parents, when appropriate . . . ."

(Emphasis added.)    Evidence indicated that father was found

guilty of assaulting mother and of violating a protective order

twice.    He was diagnosed with borderline personality disorder,

with the additional note that "[a]lcohol only complicates the

clinical picture."   Father admitted drinking, at times to

excess.   He admitted having brought police to his daughter's

day-care center two times.   He admitted making numerous phone

calls, often abusive, to mother and to mother's counsel and

family.   We find no error in the trial court's decision to deny

father's motion for joint custody.

                              Issue 14

     Father sought the appointment of a guardian ad litem and a

court-appointed special advocate.    The trial court has

discretionary authority to appoint a guardian ad litem upon its

determination that such appointment is necessary to protect the

best interests of a child.    See Verrocchio v. Verrocchio, 16 Va.

App. 314, 319, 429 S.E.2d 482, 485 (1993).   "The appointment of

a guardian ad litem is not necessary in every case but only in

those in which the court makes a factual determination that it

would be necessary to protect the interests of the child."

L.C.S. v. S.A.S., 19 Va. App. 709, 723, 453 S.E.2d 580, 588

(1995).




                               - 11 -
     The evidence before the trial court included psychological

reports on both parents and a home study on mother.   The

Chesterfield-Colonial Heights Department of Social Services

tried unsuccessfully to schedule an interview with father and to

have father complete the paperwork necessary to conduct father's

home study.   While father went forward without counsel, he

presented evidence, including witnesses.   We find no indication

that the litigation was "one-sided" or that the trial court

erred by failing to appoint a guardian ad litem for the child.

                              Issue 15

     The trial court overruled father's objection to the

testimony of the child's day-care teacher, stating that

            in the best interest of the child, I'm going
            to try to hear some of this information. I
            may not make a decision today, but I'm going
            to try to hear the best interest of what to
            do with this child.

The teacher's testimony was relevant to the issues before the

court.    She gave specific testimony concerning two incidents at

the day-care center in February and March 1998 when father

became upset that the child was not at the center and called the

police.    The teacher also testified that during the February

incident, father smelled like alcohol.   We find no abuse of

discretion in the trial court's decision to allow the teacher to

testify.   While father contends that he would have called the

police officers as witnesses, he raises this contention for the



                               - 12 -
first time on appeal, and we will not consider it.      See Rule

5A:18.

                              Issue 17

     For the reasons set out under Issue 6, we find no error in

the trial court's decision to grant a divorce on no-fault

grounds and to limit evidence relating to other alleged grounds

of divorce.   The parties had sufficient opportunity to present

evidence concerning the best interests of the child.     Pursuant

to husband's request, both parties underwent psychological

examinations and the results were reported to the court.     Mother

also introduced evidence of father's prior conviction for

assaulting her.   We find no merit in father's contention that he

was denied a full hearing.

                         Issues 19 and 23

     Father alleged mother perjured herself in the criminal

proceedings and conspired to defraud the court.     He presented no

evidence to support his assertion.      Fraud must be pleaded with

particularity and established by clear and convincing evidence.

See Mortarino v. Consultant Eng'g Servs. Inc., 251 Va. 289, 295,

467 S.E.2d 778, 782 (1996).   We find no error in the circuit

court trial judge's refusal to consider father's unsubstantiated

allegations of fraud arising in other courts.

                              Issue 24

     Father contends that the trial court erred by refusing to

require mother to answer all interrogatories or to take as

                               - 13 -
admitted his requests for admission.      We find no indication that

father preserved these contentions for appeal.      See Rule 5A:18.

                               Issue 22

     Father failed to address this issue in his brief.      We

therefore do not consider it further.     "Statements unsupported

by argument, authority, or citations to the record do not merit

appellate consideration.    We will not search the record for

errors in order to interpret appellant's contention and correct

deficiencies in a brief."     Buchanan v. Buchanan, 14 Va. App. 53,

56, 415 S.E.2d 237, 239 (1992).

     Upon consideration of the record and the proceedings before

this Court, we grant appellee's petition for attorney's fees

related to the appeal and remand to the trial court for

determination of an appropriate award.

     Accordingly, the decision of the circuit court is summarily

affirmed and the case remanded for additional proceedings with

respect to attorney's fees.

                                            Affirmed and remanded.




                                - 14 -